Citation Nr: 1532149	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-15 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 23, 2014, and in excess of 40 percent thereafter for lumbar strain with degenerative disc disease.

2.  Entitlement to a rating in excess of 20 percent for limitation of extension of the right knee.

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome, to exclude a 100 percent temporary rating from January 18, 2011, to March 1, 2011.

4.  Entitlement to a rating in excess of 10 percent for limited extension of the left knee.

5.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome.



REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1983; from September 1990 to May 1991; and from June 2002 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, inter alia, granted service connection for lumbar spine strain and assigned a 10 percent evaluation for that condition; granted service connection for right knee patellofemoral syndrome strain and assigned a noncompensable rating for that condition; and granted service connection for left knee patellofemoral syndrome strain and assigned a noncompensable rating for that condition.  In November 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration

The Veteran's claims were previously before the Board in January 2014, at which time they were remanded in order to provide the Veteran with a new VA examination.  The case returned to the Board in September 2014, and was again remanded in order to provide the Veteran an opportunity to submit medical records from her private treatment provider.  The Board now finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a July 2014 rating decision, the Veteran was granted a separate 20 percent rating for limited extension of her right knee, and a separate 10 percent rating for limited extension of her left knee.  Since those increases did not constitute a full grant of the benefit sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also notes that the issues of service connection for rheumatoid arthritis and cervical spine disorder were previously before the Board in January 2014.  In a July 2014 rating decision, the RO granted service connection for those conditions.  That rating decision represents a total grant of the benefits sought on appeal for the issues of service connection for rheumatoid arthritis and service connection for cervical spine disorder.  As such, they are resolved in full and the Board does not have appellate jurisdiction over them.  38 U.S.C.A. § 7105 (2014).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for migraines as secondary to service-connected cervical spine disorder has been raised by the record in the November 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDINGS OF FACT

1.  Prior to May 29, 2008, the Veteran's lumbar spine was primarily manifested by pain, difficulty walking, and limitation of flexion of the thoracolumbar spine to, at most, 75 degrees; the evidence of record does not show that the Veteran has ever been prescribed bed rest to treat her intervertebral disc syndrome (IVDS).

2.  As of May 29, 2008, the Veteran's lumbar spine has been primarily manifested by pain, difficulty walking, and limitation of flexion of the thoracolumbar spine to, at most, 20 degrees.

3.  The Veteran's right knee disability is manifested by pain, swelling, difficulty walking, limitation of extension to no worse than 15 degrees, and mild ligament laxity.

4.  Prior to April 23, 2014, limitation of flexion of the right knee was no worse than 120 degrees.

5.  As of April 23, 2014, flexion of the right knee is limited to 30 degrees.

6.  The Veteran's left knee disability is manifested by pain, swelling, difficulty walking, limitation of flexion to no worse than 35 degrees, and limitation of extension to no worse than 10 degrees; ligament laxity, instability, and subluxation or dislocation have not been shown.


CONCLUSIONS OF LAW

1.  Prior to May 29, 2008, the criteria for a disability rating in excess of 20 percent for lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  Since May 29, 2008, the criteria for a disability rating of 40 percent, but not higher, for lumbar strain with degenerative disc disease have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3.  The criteria for a disability rating in excess of 20 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

4.  Prior to April 23, 2014, the criteria for a disability rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

5.  Since April 23, 2014, the criteria for a disability rating of 20 percent, but not higher, for right knee patellofemoral syndrome have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

6.  The criteria for a disability rating of 10 percent for lateral instability of the right knee have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

7.  The criteria for a disability rating in excess of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

8.  The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  INCREASED RATINGS 

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.


Lumbar Spine Strain with Degenerative Disc Disease

The Veteran contends that a higher disability rating is warranted for her service-connected lumbar strain, which was rated at 20 percent disabling prior to April 23, 2014, and 40 percent thereafter.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides a 20 percent rating for:
* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, 
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is provided for:
* forward flexion of the thoracolumbar spine 30 degrees or less, or 
* favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.
 
Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Rating Formula for Diseases and Injuries of the Spine Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.
 
The record shows that prior to May 29, 2008, the Veteran's flexion of the thoracolumbar spine was limited to 75 degrees, and a combined range of motion of 195 degrees.  See August 2007 VA examination.  There is no evidence that during that time period, the Veteran experienced any additional limitation due to flare-ups in her back pain.  Id.  There is also no evidence of any sensory, muscle strength, or reflex deficits.  Id.  Such measurements are consistent with a 20 percent rating.

However, a treatment record from Martin's Point Health Care, dated May 29, 2008, documents that the Veteran had forward flexion to about 30 degrees.  A December 2010 VA examination report similarly shows that the Veteran's flexion of the thoracolumbar spine was limited to 30 degrees when considering the additional limitation during flare-ups and following repetitive motion.  An April 2014 VA examination report shows that flexion is limited to 20 degrees when considering additional limitation during flare-ups.  As noted above, forward flexion of the lumbar spine limited to 30 degrees or less warrants a 40 percent rating.  Accordingly, the Board finds that as of May 29, 2008, it became factually ascertainable that the Veteran's lumbar spine strain was worse than the previous time period, such that her symptoms warrant a 40 percent rating.  See Fenderson, 12 Vet. App. at 126.

The Board finds that a rating is excess of 40 percent is not warranted at any time.  There is no evidence in the record that the Veteran experiences ankylosis of the spine, as is required for a higher rating.  The Board has also considered whether a higher rating is warranted under Diagnostic Code 5243 based on incapacitating episodes for IVDS.  The Board acknowledges that the Veteran has reported that her back gives out, and that the episodes can last for approximately a week.  See December 2008 Regional Office Hearing; November 2012 Board Hearing; Orthopedic & Sport Therapy Services record dated April 24, 2012.  However, an incapacitating episode, as defined by regulation for VA purposes, is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Review of the Veteran's medical records shows that there is no mention of prescribed bed rest for her back disability for any amount of time, either by a VA physician or private physician.  Accordingly, a higher rating under that diagnostic code is not warranted.

Right and Left Knee Patellofemoral Syndrome and Limited Extension

The Veteran currently receives a 10 percent rating for patellofemoral syndrome of the right knee under Diagnostic Code 5260, and a 20 percent rating for limited extension of the right knee under Diagnostic Code 5258-5261.    He also receives a 10 percent rating for patellofemoral syndrome of the left knee under Diagnostic Code 5260, and a 10 percent rating for limited extension of the left knee under Diagnostic Code 5263-5261.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27 (2014).

Accordingly, in order to warrant the next higher rating for the Veteran's knee disabilities, the evidence must show the following:

* knee ankylosis in a favorable angle (30 percent rating under DC 5256);
* right knee extension limited to 20 degrees (a 30 percent rating under DC 5261);
* left knee extension limited to 15 degrees (a 20 percent rating under DC 5261); or
* flexion limited to 30 degrees (20 percent rating under DC 5260).

The evidence concerning the level of severity of the Veteran's knee condition comes mainly from VA examinations provided in August 2007, December 2010, and April 2014.  At the August 2007 VA examination, the Veteran reported symptoms of pain, swelling, and giving out.  Clinical examination revealed mild effusion or synovial thickening in the right knee.  There was no crepitus noted in either knee.  Additionally, Lachman's sign was negative in each knee and the examiner expressly noted there was no evidence of instability.  Range of motion testing revealed flexion to 135 degrees and extension to zero degrees in each knee.  The examiner noted that it was likely during flare-ups that the Veteran would lose 10 to 15 degrees of flexion in her right knee; however, it was unlikely that significant loss of range of motion would occur in the left knee.

At the December 2010 VA examination, the Veteran again reported pain, swelling, and a , as well as stiffness, weakness, and incoordination, with moderate flare-ups occurring every two to three weeks and lasting for hours at time.  The Veteran specifically denied episodes of dislocation or subluxation in either knee.  She also reported that she was unable to walk for more than a few yards or stand for more than 15 to 30 minutes.  At that time, the Veteran had just sustained a right meniscal tear in her right knee and required use of a brace and crutches.  Diagnostic imaging from earlier that month showed mild bilateral patellar lateral subluxation.  Clinical examination revealed crepitus, edema, effusion, tenderness and instability in the right knee.  Range of motion testing revealed flexion to 125 degrees and extension to zero degrees in the left knee.  Following repetitive motion, flexion was further limited to 120 degrees.  The examiner noted that with a flare of symptoms, the Veteran could lose an additional 10 degrees in flexion.  As to the right knee, a full examination could not be done because the Veteran was wearing an immobilizing brace, had a torn meniscus, and needed crutches for support.  

At the April 2014 VA examination, the Veteran complained of constant pain in both knees with weight bearing, as well as locking/buckling in the right knee.  She also reported flare-ups of increased pain, more difficulty bearing weight, and additional loss of range of motion.  The Veteran continued to use a brace on each knee on a regular basis, in addition to constant use of a cane.  

Range of motion testing of the right knee revealed flexion to 60 degrees, with objective evidence of pain at 30 degrees, and extension to 15 degrees.  Range of motion testing of the left knee revealed flexion to 60 degrees with objective evidence of pain at 35 degrees, and extension to 10 degrees.  Although there was no change in range of motion following repetitive use, the Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner also noted that range of motion of the right knee would be limited to 15 (extension) to 40 (flexion) degrees during flare-ups, and range of motion of the left knee would be limited to 10 (extension) to 40 (flexion) degrees

Clinical testing showed that muscle strength testing was normal.  Ligamentous stability testing was normal, except for 0-5 millimeters medial-lateral instability noted on the right knee.  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation; however, the episodes of locking and instability are likely residuals of the Veteran's meniscal tear.  Diagnostic imaging showed no evidence of patellar subluxation, or any other significant findings.  As to effect on ability to work, the examiner noted that the Veteran cannot kneel or squat, and has difficulty with stairs.  However, sedentary work is not directly affected.

The Veteran's medical records are consistent with the findings of the VA examinations.  For example, VA treatment records December 2009 and January 2010 show flexion of the right knee to 125 degrees, and flexion of the left knee to 110 degrees.

Based on the above, the Board finds that a disability rating in excess of 20 percent is not warranted for limitation of extension of the right knee, since range of motion testing during the April 2014 VA examination showed that the Veteran had extension to no worse than 15 degrees, even when considering additional loss of motion during flare-ups.  

The Board also finds that a disability rating in excess of 10 percent is not warranted for patellofemoral syndrome of the right knee prior to April 23, 2014.  Prior to that time, the Veteran's right knee flexion was limited to, at most, 120 degrees, even when considering additional loss of motion during flare-ups.  

However, at the April 2014 VA examination, flexion of the right knee was limited to 30 degrees when considering limitation of motion caused by pain.  That measurement is consistent with a 20 percent rating under Diagnostic Code 5260.

The Board finds that a disability rating in excess of 10 percent is not warranted for limitation of extension of the left knee.  Range of motion testing during the April 2014 showed that the Veteran had extension to no worse than 10 degrees, even when considering additional loss of motion during flare-ups.  

The Board also finds that a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is not warranted at any time during the appeal.  Flexion of the left has been limited to, at most, 35 degrees, even when considering limitation of motion caused by pain.

The Board has also considered whether the Veteran would be entitled to a higher or separate disability rating under any other diagnostic code relevant to the knee disabilities (Diagnostic Codes 5257-5263).  As an initial matter, the Board finds that Diagnostic Codes 5262, 5263, and 5356 are not applicable in this case.  As shown by the medical evidence of record, there is no indication that the Veteran experiences ankylosis, impairment of the tibia and fibula, or genu recurvatum in either lower extremity.

The Board also finds that Diagnostic Code 5257 for recurrent subluxation or lateral instability does not apply to the Veteran's left knee.  While the Board acknowledges that diagnostic imaging from December 2010 shows patellar lateral subluxation in the left knee, there is no evidence that the Veteran experienced recurrent subluxation.  To the contrary, at the December 2010 VA examination, the Veteran specifically denied episodes of dislocation or subluxation.  The April 2014 VA examiner found no evidence of dislocation or subluxation.  Furthermore, stability testing of the left knee has been consistently normal during the entire time period on appeal.  While the Board acknowledges that the Veteran requires use of a cane and complains that her knees feel like they are going to give out, Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's, McMurray's and drawer tests, as well as varus and valgus stress testing.  Accordingly, the Board finds that the Veteran does not experience recurrent subluxation or lateral instability in her left knee as contemplated by the rating criteria.

The Board also finds that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's left knee, as there is no indication that the Veteran experiences any impairment of the semilunar cartilage.  Additionally, the April 2014 VA examiner found all meniscal conditions to be limited to the Veteran's right knee.

As to the Veteran's right knee, the Board finds that a separate rating is warranted under Diagnostic Code 5257 for lateral instability of the right knee.  As noted in the April 2014 VA examination, the Veteran had a 1+ (0-5 millimeters) of medial-lateral instability.  The Board finds that this is slight instability, warranting a separate 10 percent rating.  A rating of 20 percent is not warranted, as the Veteran has not demonstrated moderate instability.  For example, at the April 2014 VA examination, instability was measured on a scale of 1+, indicating 0-5 millimeters, 2+ indicating 5-10 millimeters, and 3+ indicating 10-15 millimeters.  Given that the Veteran had 1+, or 0-5 millimeters of instability in only the medial-lateral ligaments (posterior and anterior ligaments were normal), the Board finds the Veteran's instability to be no more than slight.

The Board finds that the Veteran may not be assigned separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage), or alternatively Diagnostic Code 5259 (symptomatic removal of the semilunar cartilage), and Diagnostic Code 5261 (limitation of extension) for the right knee.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Diagnostic Codes 5258, 5259, and 5261 all rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5259, the requirement of removal of the semilunar cartilage being "symptomatic" is broad enough to encompass symptoms including pain, limitation of motion, stiffness, and instability.  Diagnostic Code 5261, limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain.  All diagnostic codes overlap in contemplating limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258/Diagnostic Code 5259 and 5261 due to the Veteran's complaints of locking and pain in her right meniscus, she would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258/Diagnostic Code 5259 and 5261 for the painful limitation of motion, here, extension, associated with the knee disability.

II. EXTRASCHEDULAR CONSIDERATION

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  As to the Veteran's lumbar strain, that condition is primarily manifested by pain and limitation of motion.  Such symptoms are expressly contemplated by the rating criteria.  The Board similarly finds that the Veteran's knee conditions, which are primarily manifested by pain, limitation of motion, and impairment of the right semilunar cartilage, are also fully contemplated by the rating schedule for knee disorders.  The Board acknowledges that the Veteran chose to leave her job as a maintenance technician for a lower-paying administrative job, due to the lower physical demands on her back and knees.  See December 2008 Regional Office Hearing.  However, such impact on work is inherently contemplated by the rating schedule.  38 C.F.R. § 4.1.  Therefore, the Veteran has not been shown to have any symptomatology due to her service-connected conditions that are inadequately recognized by the ratings in effect for those conditions.  

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson, 762 F.3d at 1365-1366.

VA'S DUTIES TO NOTIFY AND ASSIST

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in July 2007 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment records identified by the Veteran.  The Board remanded the Veteran's claims in September 2014 in order to prover her an opportunity to submit medical records from her private treatment provider, or submit a VA Form 21-4142 authorizing VA to obtain those records on her behalf.  The Veteran has not identified any other outstanding records that she wants VA to obtain or that she believes are relevant to her claims.  Therefore, the duty to assist her in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in August 2007, December 2010, and April 2014.  She has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Finally, the Veteran testified at a hearing before the Board in November 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Prior to May 29, 2008, a rating in excess of 20 percent for lumbar strain with degenerative disc disease is denied.

As of May 29, 2008, a rating of 40 percent, but no higher, for lumbar strain with degenerative disc disease is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 20 percent for limitation of extension of the right knee is denied.

Prior to April 23, 2014, a rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

As of April 23, 2014, a rating of 20 percent, but not higher, for right knee patellofemoral syndrome is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating of 10 percent, but not higher, for lateral instability of the right knee is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for limitation of extension of the left knee is denied.

A rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


